                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )          No. 6:18-CR-50-REW-HAI
                                               )
 v.                                            )
                                               )                    ORDER
 DIANA CHIREE SULLIVAN,                        )
                                               )
       Defendant.                              )

                                     *** *** *** ***

       After conducting proceedings under Rule 11, see DE #111 (Minute Entry), Judge

Ingram recommended that the undersigned accept Diana Sullivan’s guilty plea and adjudge

her guilty of the lone count of the Indictment. See DE #112 (Recommended Disposition);

see also DE #110 (Plea Agreement). The magistrate judge informed Defendant of her

“right to object” to these recommendations and “to secure de novo review from” the

undersigned. DE #112, at 2-3. Judge Ingram imposed a 3-day deadline for any such

objection. See id. at 3. That deadline has passed, and neither Defendant nor the United

States has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d

947, 949-50 (6th Cir. 1981) (holding that a failure to file objections to a magistrate judge’s

recommendation waives the right to appellate review); Fed. R. Crim. P. 59(b)(2)-(3)

(limiting de novo review duty to “any objection” filed); 28 U.S.C. § 636(b)(1) (limiting de

novo review duty to “those portions” of the recommendation “to which objection is made”).

                                              1
       The Court thus, with no objection from any party and on full review of the record,

ADOPTS DE #112, ACCEPTS Sullivan’s guilty plea, and ADJUDGES her guilty of the

lone count of the Indictment. The Court will issue a separate sentencing order. 1

       This the 11th day of February, 2019.




1
  At the hearing, Judge Ingram remanded Sullivan to custody. See DE #111. The Court,
thus, need not further address detention, at this time.
                                              2
